Citation Nr: 0105999	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a jaw disorder.

6.  Entitlement to service connection for residuals of injury 
to the third distal finger, right hand.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for shin splints.

9.  Entitlement to service connection for chronic sinus 
infection.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1979 
to January 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that, at least with regard to the issues of 
service connection for a bilateral shoulder condition, a back 
disorder, and residuals of injury to the third distal finger 
of the right hand, the RO has complied with the notification 
and development actions required under the prior law as well 
as the recent changes.  The veteran was notified of the 
evidence needed to complete his claims, of which evidence VA 
would obtain and which evidence he was expected to provide, 
and of the one year time limit for the submission of 
evidence.  Further, the RO has made all reasonable efforts to 
obtain relevant records identified by the appellant which 
might substantiate the appellant's claim and afforded the 
veteran medical examinations.  As such, although the RO did 
not consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it is not prejudicial to the 
appellant to proceed to the issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

The issues of entitlement to service connection for a 
bilateral knee condition, bilateral ankle condition, hearing 
loss, a jaw disorder, shin splints and chronic sinus 
infection will be discussed in the REMAND section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that the veteran's post 
service shoulder disorders are related to post service 
injury.

3.  The medical evidence shows that the veteran's current 
back disorders are related to post service injury.

4.  There veteran sustained an injury to his third distal 
finger of his right hand during service.  

5.  The veteran's finger injury in service was acute and 
transitory and resolved without residuals.

6.  The medical evidence shows that the veteran's current 
service finger pathology is related to his nonservice 
connected carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral shoulder condition 
as a result of active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The veteran does not have a back disorder as a result of 
active military service.  38 U.S.C.A. §§ 101(16), 1101, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).

3.  The veteran does not have residuals of injury to the 
third distal finger of the right hand as a result of active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of inservice incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the inservice disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Arthritis may 
be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a).  Active duty for training may include "duty 
performed by a member of a Senior Reserve Officers' Training 
Corps [(ROTC)] when ordered to such duty or the purposes of 
training."  38 U.S.C.A. § 101 (22)(D).  See 38 C.F.R. 
§ 3.6(c) (2000).  Inactive duty training is defined, in part, 
as "training (other than active duty for training) by a 
member of, or applicant for membership (as defined in section 
8140(g) of title 5) in, the Senior Senior Reserve Officers' 
Training Corps prescribed under chapter 103 of title 10."  
38 U.S.C.A. § 101(23)(C).  See 38 C.F.R. § 3.6(d) (2000).

With the veteran's initial claim for benefits, he submitted a 
list entitled "INJURIES SUFFERED DURING MILITARY SERVICE 
(INCLUDING ROTC AT UNIVERSITY OF ARIZONA) and gave dates of 
his service to include his ROTC service from June 1977.  As a 
preliminary matter, the Board notes that the veteran has not 
alleged any specific injury dating from his ROTC service, 
rather he has made a general allegation of long-term injury, 
particularly to his feet, from his entire period of military 
service.  The specific injuries claimed by the veteran have 
dated from his verified period of active service beginning in 
July 1979.  Although the RO initiated but did not complete 
verification of the veteran's ROTC to determine whether there 
were periods of active duty for training, or inactive duty 
for training, the Board finds it is not prejudicial to the 
veteran to proceed with adjudication of the issues on appeal 
where the veteran's claims regarding his ROTC are 
nonspecific, his specific claims of injury postdate this 
period, and a review of the claims file by the veteran's 
representative resulted in a memorandum that all necessary 
development had been accomplished in connection with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  The Shoulders.

On examination at entry into service in March 1979, clinical 
evaluations of the upper extremities and spine were noted as 
"normal".  In February 1984, the veteran was treated for a 
complaint of pain in his right shoulder.  He indicated that 
he believed he separated his shoulder in 1979 while doing 
hand over hand exercises.  He further indicated that he did 
not seek medical care at the time.  Three weeks ago, he fell 
on his bicycle hitting his shoulder on the curb.  On 
examination, the examiner noted no point tenderness, swelling 
or discoloration.  There was decreased range of motion and 
the examiner was unable to completely touch the left 
shoulder.  X-ray examination was noted as normal.  The 
assessment was exacerbation of right shoulder injury.  In 
March, he continued to complain of "extreme pain" in both 
shoulders which kept occurring three times a week.  The 
examiner noted some discoloration but was unable to render an 
assessment.  He was referred for a physical therapy 
evaluation with an assessment of probable bursitis of the 
right shoulder.  He was treated several times with ultrasound 
with no relief of pain.  On examination at separation in 
January 1987, clinical evaluation of the upper extremities 
was again noted as "normal," although stable left shoulder 
bursitis was noted under the summary of defects and 
diagnoses.

From January 1996 through August 1997, several letters of 
evaluation of the veteran's physical condition were prepared 
by a private physician, B. Thompson, MD, apparently in 
relation to pending insurance claims.  In January 1996, he 
presented for comprehensive initial orthopedic evaluation, 
with a complaint of pain in his neck and left shoulder.  He 
stated that while employed as a law enforcement officer by 
the Department of Justice, he was involved in a motor vehicle 
accident in June 1995 when his auto was struck by another 
vehicle and flipped onto its roof.  He stated that he was 
able to exit the vehicle unassisted and although he was very 
sore, he did not seek immediate medical attention.  The 
following day, his soreness increased and he was subsequently 
sent to U.S. Family Care Industrial Medicine on June 9, 1995 
where he was instructed to go home and rest.  He began a 
physical therapy program for approximately six weeks and, 
following some improvement, returned to work.  With his 
return to work, he experienced an increase in symptoms and 
sought treatment from his family physician, Dr. Billock, who 
prescribed medications in October 1995.  Currently, the 
veteran indicated that he was not under the care of a 
physician, not taking any medication and was not performing 
any specific exercises at home.  

On examination, the veteran complained of a dull achy 
sensation that appeared to be related to his neck, and made 
worse with overhead reaching, pushing, pulling and pressure 
over the shoulder.  He also related a left shoulder injury in 
January 1993 when lifting a copy machine at work.  He was 
treated with chiropractic visits for a period of three weeks, 
and reported a full recovery with no lost time from work.  
Following examination, the examiner indicated that the 
veteran presented with neck and bilateral shoulder pain 
present since an industrially related motor vehicle accident 
in June 1995.  The diagnoses included bilateral shoulder 
strain/sprain.  

In a supplemental orthopedic report in May 1996, Dr. Thompson 
indicated that he reviewed the X-ray examinations taken 
following the motor vehicle accident and that these showed 
mild degenerative arthritic changes of the cervical and 
thoracic spine, but both shoulder X-ray examinations were 
normal.  He further indicated that with regard to causation, 
"it is my opinion that the patient's cervical radiculopathy 
and shoulder complaints were a direct result from the June 7, 
1995 accident."

In September 1998, the veteran was provided a VA compensation 
and pension examination of the shoulders.  The veteran 
complained of difficulty with overhead activities because of 
a shoulder injury in service.  The diagnosis was right 
shoulder impingement syndrome which the examiner indicated 
was consistent with possible rotator cuff tear.  An MRI was 
requested which found no bony abnormalities, no significant 
joint effusion, and both of the cuff muscles, specifically 
the supraspinous muscle, appeared intact without evidence of 
tear.  The impression was no evidence of rotator cuff tear 
and low lying acromion.  It was indicated that it was a minor 
abnormality.  X-ray examination of the right shoulder showed 
the soft tissues unremarkable with no bony pathology and 
normal joints.    

The Board first observes that the veteran does not appear to 
have any pathology of the shoulders, with the exception of a 
low lying acromion, described on recent examination as a 
"minor abnormality."  The September 1998 VA examination 
found no evidence of rotator cuff tear, and no evidence of 
bony pathology on X-ray examination in which the joints were 
noted as "normal."  There is also no diagnosis in the 
current medical records of bursitis, which was noted on the 
separation examination.  More importantly, all of the 
veteran's post service treatment for shoulder problems 
relates his symptoms to post service occupational injury such 
as his motor vehicle accident in June 1995.  Significantly, 
Dr. Thompson, in a May 1996 supplemental orthopedic report 
indicated that in his opinion, with regard to causation, the 
veteran's shoulder complaints were a direct result from the 
June 1995 accident.  

As the medical evidence clearly shows that the veteran's 
shoulder pathology is not related to his military service, 
but to post service causes, the preponderance of the evidence 
is against the claim, and entitlement to service connection 
for a bilateral shoulder condition must be denied.  Because 
the evidence for and against the claim is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Finally, the Board notes that the records of the veteran's 
treatment following the motor vehicle accident, specifically 
his treatment from U.S. Family Care Industrial Medicine in 
June 1995, and treatment from his family physician, Dr. 
Billock, in October 1995, have not been associated with the 
claims file.  Following receipt of Dr. Thompson's records in 
January 1998 which identified the above treatment in history 
provided by the veteran, the RO wrote the veteran in February 
1998 asking for more information.  The RO wrote that more 
evidence was needed to support the claims.  Specifically 
copies were needed of "treatment records from non-VA 
doctors, clinics or hospital, showing dates of 
treatment/examinations, diagnoses and findings."  The 
veteran was told that if he wished for VA to obtain his 
records, he should complete and return an authorization for 
release of information.  The veteran responded with a 
statement reiterating his claims.  The request by the RO was 
repeated in a second letter sent to the veteran in June 1998.  
He responded with another statement, an authorization for 
release of records for Dr. Thompson, whose records were 
already in the claims file, and an authorization for Dr. 
Sawan who treated the veteran in 1997 and 1998.  The veteran 
has not claimed and the evidence does not show that the 
records for his treatment following his June 1995 automobile 
accident are relevant to the veteran's claim, particularly 
where the issue is establishing a nexus with service rather 
than merely showing post service treatment.  The Board 
therefore concludes that the RO has made all reasonable 
efforts to assist the veteran in obtaining the relevant 
evidence needed to substantiate his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

II.  The Back.

On examination at entry into service in March 1979, clinical 
evaluation of the spine was noted as "normal."  Treatment 
records during service are negative for any findings 
regarding the back, with the exception of a persistent skin 
lesion in the mid upper back noted in September 1983.  On 
examination at separation in January 1987, clinical 
evaluation of the spine was again noted as "normal."

In a January 1996 private orthopedic evaluation, the veteran 
gave a history of a low back injury in a fight during an 
arrest, apparently while employed in criminal investigation 
with the Department of Justice where he indicated making an 
arrest as one of his job duties.  He stated that he had had 
no specific treatment for his injury, lost only one day of 
work, and the injury resolved without any residual problems.  
Following an examination, the examiner indicated that the 
veteran presented with neck and bilateral shoulder pain 
present since an industrially related motor vehicle accident 
in June 1995.  The diagnoses included cervical sprain with 
probable left cervical radiculopathy.  A subsequent MRI scan 
revealed a herniated disc at C5-6.  In a supplemental 
orthopedic report in May 1996, the examiner indicated that he 
reviewed X-ray examinations taken following the motor vehicle 
accident and that these showed mild degenerative arthritic 
changes of the cervical and thoracic spine.  In July 1997, 
the veteran was treated for a complaint of low back pain.  He 
related an injury in June 1997 when he was lifting and moving 
some steel targets and experienced some sudden pain in his 
low back.  The impressions, following examination, were of 
lumbar strain/sprain, and Grade I spondylolisthesis, L5/S1.  

The veteran has clear pathology of the back; however, as with 
his claim for the shoulders, the medical evidence clearly 
relates his disabilities to post service injury.  All of the 
veteran's post service treatment for back problems relate his 
symptoms to post service occupational injury.  With regard to 
the diagnosed cervical spine disorder, Dr. Thompson in his 
May 1996 supplemental orthopedic report specifically 
indicated that the veteran's cervical radiculopathy was a 
direct result from the June 1995 automobile accident.  With 
regard to the veteran's complaints of low back pain diagnosed 
as lumbar strain, the onset is clearly noted in the medical 
records as sudden and occurring in June 1997, following 
injury when he was moving some steel targets and there is no 
evidence.  

Moreover, there are no findings in the service medical 
records regarding the back.  The earliest evidence in the 
medical records of any back disorder is not until following 
his June 1995 automobile accident.  Further, although 
radiology reports show mild degenerative arthritis changes in 
the cervical and thoracic spine, the veteran is not claiming 
and the evidence does not show that he had arthritis in the 
back within the first post service year.  See 38 C.F.R. 
§ 3.309(a) (2000).  As the medical evidence clearly shows 
that the veteran's back pathology is not related to his 
military service, but to post service causes, the 
preponderance of the evidence is against the veteran's claim, 
and entitlement to service connection for a back disorder 
must be denied.  Because the evidence for and against the 
claim is not evenly balanced, the rule affording the veteran 
the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


III.  Third Distal Finger, Right Hand.

On examination at entry into service in March 1979, clinical 
evaluation of the upper extremities was noted as "normal."  
Treatment records in service note that in November 1983, the 
veteran was treated for a complaint of injury to the third 
finger of his right hand, sustained while playing football.  
On examination, the examiner noted tenderness to palpation of 
the second joint of the third finger of the right hand.  On 
examination at separation in January 1987, clinical 
evaluation of the upper extremities was again noted as 
"normal."

In an August 1996 private examination, the veteran was 
treated for complaints of pain in the wrists and hands.  The 
veteran identified the onset of pain in his wrists and hands 
as following a motor vehicle accident in June 1995.  He also 
identified numbness and tingling in the fingers, especially 
in the middle three digits.  He was diagnosed with bilateral 
carpal tunnel syndrome.  On subsequent examination in August 
1997, the hands were nontender and he was able to approximate 
all fingers to the midpalmar crease.  There was good 
strength.  

The Board finds that the injury to the veteran's third finger 
of his right hand during service was acute and transitory and 
completely resolved on separation.  There is no notation of 
any finger disorder on the separation examination in January 
1987.  Although there are some complaints of numbness and 
tingling in the fingers, including the veteran's injured 
finger, this is clearly related in the medical evidence to 
his nonservice-connected carpal tunnel syndrome the onset of 
which he has identified as the June 1995 motor vehicle 
accident.  

The medical evidence clearly shows that there are no 
residuals of the veteran's finger injury in service, and that 
the current finger pathology is not related to his military 
service, but to his nonservice-connected carpal tunnel 
syndrome and post service injury.  The preponderance of the 
evidence is therefore against the veteran's claim and 
entitlement to service connection for residuals of an injury 
to the third distal finger of the right hand must be must be 
denied.  Because the evidence for and against the claim is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a bilateral shoulder condition, a back 
disorder, and residuals of injury to the third distal finger 
of the right hand is denied.


REMAND

The veteran claims that he was told during service that he 
had some degree of hearing loss.  He also claims that he was 
exposed to acoustic trauma from weapons and other equipment.  
He contends that this hearing loss is getting worse and makes 
radio traffic and instructions hard to hear.  The Board notes 
that on examination at entry into service, he was noted to 
have moderate hearing loss in the right ear; however, on the 
report of his examination at separation in January 1987, a 
physician noted that the veteran had no hearing loss.  In a 
July 1997 private examination report, the veteran indicated 
that he was employed as a firearms instructor.  There is no 
current audiometric examination in the claims file.  

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (2000)("[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent").  38 
C.F.R. § 3.385 (2000).  The veteran should be scheduled for 
an audiometric examination to determine whether he has a 
hearing loss disability.

With regard to the jaw, the veteran claims that he sustained 
injury to his jaw when he was struck in the face with a 
blackjack as he was leaving a bar in Germany.  He contends 
that he continues to have some popping in his jaw when he 
chews, though no real pain.  The service medical records show 
an oral surgery consultation in August 1985 which resulted in 
an impression of status post fracture of the cortical plate 
and inferior border of the mandible with no mobility of 
segments.  In September 1998, the veteran was provided a VA 
dental examination.  The examination focused primarily on the 
veteran's teeth and oral cavity.  Although the examiner 
commented on the above assessment as copied in the 
examination request, stating that he assumed this meant that 
there was a fracture on the inferior border of the mandible, 
he also added that there was "of course" no evidence on 
Panorex X-ray examination.  The examiner added, "I cannot 
comment on whether or not there was ever a fracture of any 
part of the mandible . . ."  The Board is unable to 
determine from this assessment whether the veteran has any 
current disability of the jaw.  It is also unclear whether 
the examiner is indicating that there was no evidence of 
fracture on X-ray examination, or a Panorex would "of 
course" not show any residual fracture on the inferior 
border of the mandible.  Another examination should be 
performed, and the examiner requested to comment on whether 
there is any disability of the jaw, and if so, whether this 
disability is related to the injury shown in service.  

In a September 1999 statement, the veteran made the following 
claim regarding his sinus infection:

I broke a wisdom tooth [during service] 
and went to the Dental Clinic on the 
post.  There the tooth was extracted by 
an Army dentist.  The wound continued to 
bleed and I was forced to return for 
stitches.  I was then diagnosed with a 
sinus infection from the sinus being 
perforated during the extraction and 
prescribed antibiotics.  This condition 
continued for some time with dizziness 
when I bent over to pick up something 
forcing me onto a form of light duty.  
Eventually I recovered from this but have 
had continuing problems with my sinuses 
since then.  

On examination at entry into service in March 1979, clinical 
evaluation of the sinuses was noted as "normal."  A dental 
treatment record shows that in May 1980, the veteran 
underwent a wisdom tooth extraction.  A notation on his 
treatment record indicates that the sinus membrane could be 
seen.  A week later, the record shows that the veteran had 
symptoms of ostitis and was also complaining of headache, 
dizziness and sinus trouble.  He was prescribed decongestants 
and Tylenol #3 and the next day stated he was feeling better 
with the dizziness gone.  Several days later he was noted to 
be healing well.  Treatment records during service are 
negative for any findings of sinusitis although in December 
1980, the veteran was treated for "flu-like symptoms" 
without any notations regarding the sinuses or sinusitis.  On 
a dental patient health questionnaire dated in June 1985, he 
reported a history of sinus condition.  On examination at 
separation in January 1987, clinic evaluation of his sinuses 
was again noted as "normal," and he indicated on the report 
of his medical history that he did not know whether he had 
ever had sinusitis.  

In a January 1996 private orthopedic evaluation, the veteran 
gave a history of "chronic sinus infections over the past 
year."  In September 1997, the veteran was treated by 
another private physician and diagnosed with "chronic 
sinusitis."  

In the September 1998 VA dental examination referenced above, 
the examiner noted the veteran's complaint of sinus 
perforation.  He concluded that he was unable to comment on 
whether or not there was a perforation of the right sinus.  

The medical evidence shows a possible sinus injury in service 
as well as treatment for complaints by the veteran of sinus 
problems.  A private physician has diagnosed chronic 
sinusitis and the veteran has stated that this is the result 
of injury in service.  The Board is unable to determine if 
there is any medical nexus between his current diagnosis of 
"chronic sinusitis" and his active service.  The veteran 
should be examined and a medical opinion requested on the 
etiology of the veteran's sinusitis. 

With regard to the veteran's ankles, knee and claimed shin 
splints, there is no medical evidence of any current 
disability although he has been treated several times in 
service for injury to the feet and ankles.  The veteran was 
treated in September 1979 for a complaint of pain in his 
right foot.  On examination, he had soft tissue swelling 
below the ankle.  X-ray examination revealed no abnormality.  
In October, he was treated for direct trauma to the left 
ankle.  X-ray examination revealed no abnormality and the 
diagnosis was contusion to the left foot.  Later in October, 
he was treated for a complaint of right ankle pain and 
swelling.  The diagnosis was old trauma to the right foot.  
On examination at separation in January 1987, clinical 
evaluation of the lower extremities and feet was noted as 
"normal," and he indicated on the report of his medical 
history that he had never had either lameness or foot 
trouble.  The veteran contends that he has pain in his knees, 
ankles and shin splints which he relates to injuries in 
service.  The Board is unable to determine whether he has any 
of the claimed disabilities.  The veteran should be examined 
to determine whether he has any disorder of the ankles, knees 
and shin splints and whether these are related to service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following: 

1.  Hearing Loss Examination.  The 
veteran should be scheduled for an 
audiological examination to determine if 
he has hearing loss.  The examiner is 
asked to render an opinion on whether it 
is at least as likely as not that any 
hearing loss is related to acoustic 
trauma during service as claimed by the 
veteran, or alternate etiology.

2.  Examination of the Jaw.  The veteran 
should be scheduled for an examination by 
the appropriate specialist to determine 
if he has any jaw disorder.  The claims 
file should be made available to the 
examiner.  The examiner is specifically 
asked to examine the veteran and render 
an opinion on whether any jaw disorder is 
related to the injury shown in service.  

3.  Examination of the Sinuses.  The 
veteran should be scheduled for an 
examination by the appropriate specialist 
to determine if his currently diagnosed 
sinusitis is related to service.  The 
claims file should be made available to 
the examiner.  The examiner is 
specifically asked to examine the records 
of the veteran's dental surgery in May 
1980 and comment on whether it is at 
least as likely as not that his sinusitis 
is related to this surgery, or alternate 
etiology.

4.  Orthopedic Examination.  The veteran 
should be scheduled for an orthopedic 
examination to determine if his has any 
knee or ankle disorder, or shin splints.  
The claims file should be made available 
to the examiner.  The examiner is 
requested to examiner the veteran and 
determine whether he has any disorder 
involving the ankles, knees or shin 
splints.  He is further requested to 
render an opinion on whether it is at 
least as likely as not that any disorder 
found is related to the veteran's active 
service.  The examiner should discuss any 
alternate etiology.

5.  The RO should readjudicate the 
veteran's claims for service connection 
for the above disorders. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

7.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

